Citation Nr: 0834737	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability rating for a 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
December 2003.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Seattle, Washington.


FINDING OF FACT

For the entire time on appeal, the veteran's left hernia 
disability has been manifested by left inguinal pain; 
postoperative recurrent left inguinal hernia and bilateral 
involvement have not been shown.

  
CONCLUSION OF LAW

The criteria for a compensable rating for a left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.114, 4.115a, Diagnostic Code (DC) 
7338.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection for a left inguinal hernia, status post 
herniorrhaphy, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In the present case, the veteran's service-connected left 
inguinal hernia is currently rated as 0 percent disabling 
under DC 7338.  38 C.F.R. §§ 4.114 (2008).  He underwent a 
left inguinal herniorrhaphy in October 2003.  After the 
surgery, he stated that he experienced left inguinal pain, 
that his left inguinal hernia was recurrent, and that there 
was bilateral involvement with a right inguinal hernia.  

In order to warrant a compensable disability rating for a 
left inguinal hernia, the evidence must show the following: 

*	Postoperative recurrent inguinal hernia, readily 
reducible, well supported by truss or belt (10 percent 
under DC 7338); or
*	Bilateral involvement, provided the second hernia is 
compensable, i.e. that the second hernia is a 
postoperative, recurrent inguinal hernia, readily 
reducible, well supported by truss or belt (10 percent 
for bilateral involvement under Note 1 of DC 7338).

The Board has reviewed the record and finds that the evidence 
does not demonstrate symptomatology consistent with the 
criteria for a compensable disability rating.

First, the Board finds that the weight of the evidence does 
not show postoperative recurrent left inguinal hernia.  After 
his surgery in October 2003, an April 2004 VA examination 
noted no suggestion of recurrence of the hernia.  Although 
six days later, a private physician noted an initial 
diagnosis of recurrent left inguinal hernia, left groin 
exploratory surgery in June 2004 precipitated the division of 
the left ilioinguinal nerve.  Significantly, however, the 
June 2004 operation report did not mention any findings of a 
recurrent left inguinal hernia.  In fact, an independent 
medical examination in December 2005 and a VA examination in 
August 2006 again revealed no recurrence of a left inguinal 
hernia. 

The Board acknowledges the veteran's statements alleging that 
he has recurrent left inguinal hernia.  Specifically, in an 
October 2005 statement, he reported having an operation for a 
recurrent left inguinal hernia at the University of 
Washington Medical Center.  

The Board recognizes that the veteran is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis, and the Board may not 
accept unsupported lay speculation with regard to this 
medical issue.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to diagnose a 
recurrent inguinal hernia.  
  
Moreover, in July 2006, the veteran was asked to provide 
authorization and consent to obtain medical records from the 
University of Washington Medical Center regarding his alleged 
operation in July 2005 for the recurrent left hernia, but no 
response was received.  The Board reminds the claimant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Additionally, even assuming the University of Washington 
Medical Center records demonstrated a postoperative left 
inguinal hernia, there has been no evidence of subsequent 
recurrence of a left inguinal hernia after the alleged 
operation.  As stated above, physical examinations conducted 
in December 2005 and August 2006 were negative for evidence 
of recurrence.

As the preponderance of the evidence does not suggest 
recurrent postoperative left inguinal hernia, the Board finds 
that a compensable rating is not warranted under DC 7338. 

Next, the Board finds that the weight of the evidence does 
not indicate bilateral involvement of a postoperative 
inguinal hernia.  Although a right inguinal hernia was first 
noted in April 2004, following the veteran's left inguinal 
herniorrhaphy in October 2003, the examining physician at the 
August 2006 VA examination specifically opined that "it is 
impossible to relate the two conditions."  In concluding 
that the veteran's right inguinal hernia was unrelated to his 
service-connected disorder, the physician noted that the 
veteran's left inguinal hernia would not cause or aggravate a 
right inguinal hernia, as the two were separate issues.  

Moreover, an independent report dated December 2005 noted 
that the veteran's subsequent manifestations of a right 
inguinal hernia condition was "on-a-more-probable-than-not-
basis" related to a March 2005 industrial accident.  
Therefore, the competent evidence does not show bilateral 
involvement as it relates to his service-connected 
disability.

As the veteran's service-connected left inguinal disability 
is not manifested by bilateral inguinal involvement to a 
compensable degree, a 10 percent disability rating is not 
warranted under Note One of DC 7338.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, frequent periods of hospitalization have not 
been shown with regard to the veteran's left inguinal 
disability.  Further, despite his complaints of pain, the 
preponderance of the evidence does not indicate that his 
condition has resulted in any occupational impairment or that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  

Pursuant to the April 2004 VA examination, the examining 
physician noted that the veteran's reported pain did not 
prevent him from his usual functions.   Moreover, according 
to the independent medical examination of December 2005, he 
reported that, prior to the March 2005 industrial injury, he 
was able to perform occupational activities, such as lifting 
and twisting, without difficulty.  

For these reasons, the Board finds that the requirements for 
an extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an initial 
compensable rating for a left inguinal hernia, the Board is 
unable to grant the benefits sought.  The Board finds that 
his symptoms remained constant throughout the appeal period 
and, as such, staged ratings are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded a VA 
examination in April 2004 and a VA examination in August 
2006.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A compensable disability rating for a left inguinal hernia is 
denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


